Case 2:19-cv-11646-SFC-APP ECF No. 43 filed 10/08/20                   PageID.404       Page 1 of 10




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
Corla Scott,

        Plaintiff,

v.                                                            Civil Case No. 19-11646

Equifax Information Services, LLC, et. al.,                   Sean F. Cox
                                                              United States District Court Judge
      Defendants.
______________________________/



     OPINION & ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
                            JUDGMENT

        Plaintiff sued several defendants, including People Driven Credit Union (“Credit Union”)

alleging that they negligently and/or willfully violated the Fair Credit Reporting Act (“FRCA”).

Specifically, Scott alleges that Credit Union violated the Act by inaccurately reporting its tradeline

on her Equifax credit disclosure with an erroneous monthly payment of $172 because the account

is paid and closed and Scott no longer has an obligation to make a monthly payment. Credit Union

now moves for summary judgment arguing that the credit report was accurate, and therefore it does

not violate FRCA. A zoom hearing was held on September 24, 2020. For the reasons set forth

below, the Court grants Credit Union’s motion.

                                         BACKGROUND

        Plaintiff, Corla Scott (“Scott”) sued Defendants Crest Financial Services, LLC (“Crest

Financial”), Equifax Information Services, LLC (“Equifax”), and Credit Union for violating

FRCA.

        Scott alleges six counts of FRCA violations. She alleges that Credit Union and Crest

                                                  1
Case 2:19-cv-11646-SFC-APP ECF No. 43 filed 10/08/20                  PageID.405      Page 2 of 10




Financial are inaccurately reporting their tradelines on Scott’s Equifax credit disclosure with an

erroneous monthly payment. Counts I and II allege that Crest Financial negligently violated

FRCA by failing to conduct proper investigation into Scott’s consumer dispute and that Crest

Financial failed to review all relevant information in conducting its investigation and failed to

direct Equifax from reporting the tradeline with a monthly payment of $0 and status as “paid.”

Counts III and IV accuse Credit Union of the same conduct. Count V alleges that Equifax

prepared, compiled, issued, assembled, transferred, published, and otherwise reproduced

consumer reports regarding her that were false, misleading, and inaccurate. Additionally, Counts

V and VI allege that Equifax failed to maintain and/or follow reasonable procedures to assure

maximum possible accuracy of the information it reported to one or more third parties pertaining

to Scott, and once Equifax received Scott’s consumer dispute Equifax failed to conduct a

reasonable reinvestigation.

       Following the close of discovery, Credit Union filed this motion for summary judgment

arguing that the credit report was accurate and therefore it does not violate FRCA.

       Scott alleges that Credit Union is inaccurately reporting its tradeline on Scott’s Equifax

credit disclosure with an erroneous scheduled monthly payment. Credit Union is reporting its

tradeline on Scott’s Equifax credit disclosure with a monthly payment of $172 for an account that

is paid and closed. Scott no longer has an obligation to make these monthly payments. Credit Union

does not dispute that the account is closed. In fact, Credit Union emphasizes that Scott’s Equifax

disclosure accurately reflects the account closure along with the zero account balance. On

November 27, 2018, Scott obtained her Equifax credit disclosure and noticed the tradelines reporting

the $172 monthly payment. On December 13, 2018, Scott submitted a letter to Equifax, disputing


                                                 2
Case 2:19-cv-11646-SFC-APP ECF No. 43 filed 10/08/20                   PageID.406       Page 3 of 10




the Credit Union’s tradeline. In the letter, she asked Equifax to remove the monthly payment.

Equifax forwarded Scott’s consumer dispute to Credit Union. On January 30, 2019, Scott obtained

her Equifax credit disclosure, which showed that Equifax and Credit Union had not changed the

report after receiving her consumer-dispute.

                                   STANDARD OF REVIEW

       Summary judgment will be granted where there exists no genuine issue of material fact.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). No genuine issue of material fact exists

where “the record taken as a whole could not lead a rational trier of fact to find for the non-moving

party.” Matsushita Elect. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). “The

mere existence of a scintilla of evidence in support of the [non-moving party]’s position will be

insufficient; there must be evidence on which the jury could reasonably find for the [non-moving

party].” Anderson, 477 U.S. at 252. The Court “must view the evidence, all facts, and any

inferences that may be drawn from the facts in the light most favorable to the non-moving party.”

Skousen v. Brighton High Sch., 305 F.3d 520, 526 (6th Cir. 2002).

                                            ANALYSIS

       The purpose of the Fair Credit Reporting Act is “to ensure fair and accurate credit reporting,

promote efficiency in the banking system, and protect consumer privacy.” Boggio v. USAA Federal

Sav. Bank 696 F3d 611, 614 (6th Cir. 2012) (quoting Safeco Ins. Co. v. Burr, 551 U.S. 47, 52

(2007)). Section 1681s-2 of FCRA bars “furnishers of information” from “spreading inaccurate

consumer-credit information.” Boggio, 696 F.3d at 614. FRCA imposes liability on both consumer

reporting agencies and furnishers of information to those agencies for willful or negligent violations

under FCRA. Nelski v. Trans Union, LLC, 86 Fed. Appx. 840, 844 (6th Cir. 2004). Under


                                                  3
Case 2:19-cv-11646-SFC-APP ECF No. 43 filed 10/08/20                   PageID.407       Page 4 of 10




§1681s–2(c), consumers are precluded “from enforcing the requirement that furnishers, under

§1681s–2(a), initially provide complete and accurate consumer information to a CRA.” Boggio, 696

F.3d at 615. “However, FCRA “expressly creates a private right of action against a furnisher who

fails to satisfy one of five duties identified in §1681s–2(b).” Pittman v. Experian Information

Solutions, Inc., 901 F.3d 619, 628 (6th Cir. 2018) (citing Boggio, 969 F.3d at 618.).

       To ensure compliance with Section 1681–s of FCRA, a furnisher must provide credit

reporting agencies with accurate information about consumers. 15 U.S.C. §1681s–2. However, the

Act precludes consumers from enforcing the requirement that furnishers initially provide complete

and accurate information to a credit reporting agency. Boggio, 696 F.3d at 615 (citing §1681s–2(c)).

As such, consumers may only enforce their rights after a furnisher has received proper notice of a

dispute from a credit reporting agency. Boggio, 696 F.3d at 615-616.

       When a credit reporting agency forwards consumer disputes to the furnisher, FCRA requires

the furnisher to: (1) conduct a reasonable investigation; (2) review any information provided by the

consumer reporting agency; (3) report the results of the investigation to the consumer reporting

agency; (4) report any inaccuracies to all consumer reporting agencies which may have recieved

inaccurate information; and (5) correct any inaccuracies in the information it provides. 15 U.S.C.

§1681s–2(b). If the furnisher fails to comply with these requirements, such failure may give rise to

a private cause of action. 15 U.S.C. § 1681s–2(c)(2). If a furnisher concludes that its reporting is

“inaccurate or incomplete or cannot be verified” after conducting the investigation, it must correct

the information by: (1) modify[ing] that item of information; (2) delet[ing] that item of information;

or (3) permanently block[ing] the reporting of that item of information. U.S.C. § 1681s–2(c)(2)

       While FCRA does not define “accuracy,” the Federal Trade Commission defines the term


                                                  4
Case 2:19-cv-11646-SFC-APP ECF No. 43 filed 10/08/20                    PageID.408       Page 5 of 10




for consumer credit reporting as:

       Accuracy means that information that a furnisher provides to a consumer reporting agency
       about an account or other relationship with the consumer correctly: (1) Reflects the terms
       of of and liability for the account or other relationship; (2) Reflects the consumer’s
       performance and other conduct with respect to the account or other relationship; and (3)
       Identifies the appropriate consumer.

 12 C.F.R. § 41.41(a); Groff v. Wells Fargo Home Mortg. Inc., 108 F. Supp. 3d 537, 540 (E.D. Mich

2015); see also Hamilton, 2019 WL 38647442, at 4.The Sixth Circuit has previously held that

reporting is accurate for purposes of FCRA as long as it is “technically accurate” or “accurate on

its face” even if it might be “misleading or incomplete in some respect.” Dickens v. Trans Union

Corp., 18 F. App’x. 315, 318 (6th Cir. 2001) (citing Cahlin v. General Motors Acceptance Corp.,

936 F.2d 1151, 1156 (11th Cir. 1991)). However, this standard has recently been overturned.

Twumasi-Ankrah v. Checker, Inc., 954 F.3d 938 (6th Cir. 2020).

       While it was not briefed by the parties because Credit Union only made this argument for

the first time at the hearing, Credit Union is correct in noting that this “technically accurate”

standard recently has been overturned by Twumasi-Ankrah. 954 F.3d at 944. Twumasi-Ankrah traces

the origin of the “technically accurate” standard in the Sixth Circuit and concludes “to the extent that

Dickens and Turner suggested that we apply a technical-accuracy standard in this circuit, that was

an error.” Id. (citing Dickens, 18 F. App’x 315 and Turner v. Experian Info. Sols., Inc., No. 17-3795,

2018 WL 3648282 (6th Cir. Mar. 1, 2018).

       The Twumasi-Ankrah opinion addresses 15 U.S.C. §1681e(b), which is not the section of

FRCA at issue in this case. However, in rejecting the technically accurate standard the Twumasi-

Ankrah court adopted the same standard of accuracy used in Pittman and Boggio for §1681s–2(b),

which is the relevant FRCA section in this case. Twumasi-Ankrah, 954 F.3d at 944; see also


                                                   5
Case 2:19-cv-11646-SFC-APP ECF No. 43 filed 10/08/20                    PageID.409       Page 6 of 10




Pittman, 901 F.3d at 630; Boggio, 696 F.3d at 614. Under that standard, in order for a plaintiff to

meet the threshold showing of inaccuracy, the plaintiff must demonstrate that the information

provided (1) is false, or (2) that it contains a material omission, or (3) creates materially misleading

information to show that the furnisher is spreading inaccurate consumer-credit information. Pittman,

901 F.3d at 630 (citing Boggio, 696 F.3d at 614).

                             I. Accuracy of Credit Union’s Reporting

       Credit Union argues that the credit reporting was accurate because it reported that the

account was closed with a $0 balance. Scott argues that the continued reporting of the scheduled

monthly payment on the closed account is patently false. The question is whether Credit Union’s

reporting of Scott’s account status of “closed – paid and closed” and a balance of $0 along with the

reported monthly payment of $172 is either (1) false, (2) that it contains a material omission, or (3)

creates materially misleading information. See Pittman, 901 F.3d at 630 (citing Boggio, 696 F.3d

at 614). Given that there is no evidence of a material omission, the question becomes whether the

report is false or materially misleading.

       Scott relies on several unpublished district court cases from Georgia and Arizona, which

when faced with similar circumstances held that the reporting of a monthly payment for a closed

account was inaccurate.

       Whereas Credit Union primarily relies upon a recent opinion from this Court issued by

Judge Friedman granting a different credit union’s motion for summary judgment on the same

facts. Euring v. Equifax et al; Civil Action No. 19-CV-11675, 2020 WL 1508344 (E.D. Mich.,

Mar. 3, 2020). While Judge Friedman did address the “technically accurate” standard, he did not

rely on that standard in making his decision. Id. at 3. The plaintiff in Euring relied on the



                                                   6
Case 2:19-cv-11646-SFC-APP ECF No. 43 filed 10/08/20                   PageID.410      Page 7 of 10




Pittman standard of accuracy, which same standard the Sixth Circuit adopted in Twumasi-

Ankrah. Id. at 3-4 . See also Twumasi-Ankrah, 954 F.3d at 944. Under the Pittman standard, “an

inaccuracy exists ‘where a plaintiff can show that the information provided is false or that it

contains a material omission or creates a materially misleading impression.’” Pittman, 901 F.3d

at 630 (citing Boggio, 696 F.3d at 614). Judge Friedman wrote, “Even if the Court applies [the

Pittman] definition of accuracy, there is nothing false or materially misleading about the

“Monthly Payment” information on plaintiff’s credit reports in light of the other information that

appears on those reports.” Id. at 8. Due to the account balance listed as $0, the “closed” status,

and the payment history diagrams included on the report, Judge Friedman reasoned that the

monthly payment was clearly historical information much like the highest balance information.

Id. at 8-9.

        This Court agrees with Judge Friedman’s reasoning and conclusion in Euring. The report

clearly states that the account was closed with a $0 balance. The monthly payment listed as $172

is not inaccurate because it is clearly providing historical information to when the account was

open. Id. at 9. Despite the listed scheduled monthly payment, any creditor reading the report

would conclude that Scott does not owe any more money to Credit Union. Therefore, the report

is accurate under the standard used by the Sixth Circuit in Pittman, Boggio, and Twumasi-

Ankrah because it (1) is not false, (2) does not omit any material facts, and (3) is not materially

misleading. Pittman, 901 F.3d at 630; Boggio, 696 F.3d at 614; Twumasi-Ankrah, 954 F.3d at

944.

                           II. Reasonable Investigation Under FCRA

        Second, Scott argues that Credit Union failed to conduct a reasonable investigation of her



                                                  7
Case 2:19-cv-11646-SFC-APP ECF No. 43 filed 10/08/20                   PageID.411       Page 8 of 10




consumer dispute. Scott argues that the Credit Reporting Resource Guide (“CRRG”) demonstrates

that Credit Union violated FCRA because the CRRG requires the scheduled monthly payment

amount to be reported for the amount due for the current reporting period and reported as zero for

accounts that are paid. In reply, Credit Union argues that Scott has failed to prove its investigation

violated FCRA because the CRRG is not authoritative as to reasonable investigations to consumer

disputes.

       Scott is correct that Credit Union had a requirement to conduct a reasonable investigation

under FCRA. Boggio 696 F.3d at 616. However, Scott does not offer any evidence of Credit Union’s

investigation or lack thereof. Instead, Scott argues that the CRRG is evidence that Credit Union

failed to perform a reasonable investigation of Scott’s dispute because Credit Union failed to meet

the industry standard as set by the CRRG. According to the CRRG, the scheduled monthly payment

amount field should report the amount due for the current reporting period and when the account is

paid in full, the amount should be zero filled. Therefore, Scott argues that the industry standard

required the Credit Union trade line to be reported as $0.

       However, in similar cases, the CRRG has been ruled as inadmissable hearsay and therefore

unable to be considered for a motion for summary judgment by other Sixth Circuit courts, including

by Judge Friedman in Euring. Cowley v. Equifax Info. Servs., LLC, No. 18-CV-02846, 2019 WL

5847851 (W.D. Tenn. Nov, 7, 2019); Euring, No. 19-CV-11675. Scott argues that the plaintiffs in

those cases did not have an opportunity to respond to the hearsay argument, and therefore those

courts were incorrect in ruling that the CRRG was hearsay. Instead, Scott argues that the CRRG is

admissible under Fed. R. Evid. 803(17)1 and 8072. However, this court does not need to determine

       1
        Under Fed. R. Evid. 803(17), “[m]arket quotations, lists, directories, or other
compilations that are generally relied upon by the public or by persons in particular occupations”

                                                  8
Case 2:19-cv-11646-SFC-APP ECF No. 43 filed 10/08/20                  PageID.412       Page 9 of 10




whether it is admissible evidence because the FCRA prohibits the spreading of inaccurate consumer

information. See Boggio, 696 F.3d at 614 (interpreting FCRA §1681s-2); see also Fulton v. Equifax

Info. Servs., LLC, No. 15-14110, 2016 WL 5661588, at 3 (E.D. Mich. Sept. 30, 2016) (holding that

the Fair Debt Collection Practices Act does not require perfect compliance with the industry

standards set forth in the CRRG).

       Before this Court can reach the question of whether Credit Union conducted a reasonable

investigation into Scott’s consumer dispute, Scott must first establish that the credit reporting by

Credit Union was inaccurate. Pittman, 901 F.3d at 629-630.

       As [the Sixth Circuit] has described, ‘Section 1681s–2 works in two phases. Initially,
       furnishers have a duty to provide the CRAs with accurate information about their consumers.
       Later, a furnisher may be asked by a CRA to respond to disputes about the consumer
       information provided.’ And the requirement meets the goals of FCRA by preventing
       ‘furnishers of information’ from spreading inaccurate consumer-credit information. To meet
       this threshold showing, a plaintiff can show that the information provided is false or
       that it contains a material omission or creates a materially misleading impression.



are not excluded by the rule against hearsay, regardless of whether the declarant is available as a
witness.
       2
         Fed. R. Evid. 807 states, “(a) In General. Under the following conditions, a hearsay
statement is not excluded by the rule against hearsay even if the statement is not admissible
under a hearsay exception in Rule 803 or 804:

(1) the statement is supported by sufficient guarantees of trustworthiness—after considering the
totality of circumstances under which it was made and evidence, if any, corroborating the
statement; and

(2) it is more probative on the point for which it is offered than any other evidence that the
proponent can obtain through reasonable efforts.

(b) Notice. The statement is admissible only if the proponent gives an adverse party reasonable
notice of the intent to offer the statement—including its substance and the declarant's name— so
that the party has a fair opportunity to meet it. The notice must be provided in writing before the
trial or hearing—or in any form during the trial or hearing if the court, for good cause, excuses a
lack of earlier notice.”

                                                 9
Case 2:19-cv-11646-SFC-APP ECF No. 43 filed 10/08/20                     PageID.413       Page 10 of 10




 Pittman, 901 F.3d at 629-630 (emphasis added) (quoting Boggio, 696 F.3d at 614). In other words,

 before a plaintiff can proceed with a failure to perform a reasonable investigation claim, the plaintiff

 must establish that there is an inaccuracy in the credit reporting. As established in Section I of this

 opinion, Scott has not established that the Credit Union’s report was inaccurate for the purposes of

 FCRA. Therefore, this Court need not analyze whether Credit Union’s investigation was reasonable

 under FCRA because Scott cannot succeed on her §1681s–2(b) claim because she has not shown that

 the report was inaccurate.

                                           CONCLUSION

        For the reasons explained above, IT IS SO ORDERED that Credit Union’s motion is

 GRANTED, and Counts III and IV are DISMISSED WITH PREJUDICE.

 IT IS SO ORDERED.

                                                s/Sean F. Cox
                                                Sean F. Cox
                                                United States District Judge

 Dated: October 8, 2020




                                                   10
